Case 4:19-cr-00450 Document 44 Filed on 08/22/19 in TXSD Page 1of1

 

HONORABLE PETER BRAY, PRESIDING | CLERK, U.S. DISTRICTCOURT
DEPUTY CLERK: Jason Marchand ERO: &§ Vor ar SOUTHERN DISTRICT OF TEXAS
Ve p k J FILED
INTERPRETER USPO: t Vakrandz, 2
oO €-Dd-1 4

DAVID J. BRADLEY, Clerk

OPEN: F 1 ADJOURN: AS

 

 

 

CR.No.  )4- 440 DEFT No. usps Ryser thn |
UNITED STATES OF AMERICA § Ry Syhn ayn, AUSA
§
VS. : Dad beer Dern lim rrcn
: hecye Qeeyead
< § Doblee Me Fay
De re, Sheep 5 6 olay Ang

 

 

 

ARRAIGNMENT

Arraignment held. Superseding Indictment Information
Defts first appearance with counsel.

Deft enters a plea of not guilty on GY. counts.

Waiver of Speedy Trial executed.

Waiver of Indictment.

Docket Control Order issued w/cc to parties. ___ to be mailed ___ not issued
Bond continued.

 

Deft failed to appear, bench warrant to issue.
Deft REMANDED to the custody of the U.S. Marshal
Nebbia Hearing (Conflict of Interest) held.

 

 

 

 

 

OTHER PROCEEDINGS/COMMENTS:

 

 

 

 
